       Case 6:20-cv-00044-JRH-BKE Document 4 Filed 05/06/20 Page 1 of 1

                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 STATESBORO DIVISION

ROBERT THRASHER,                  )
                                  )
          Plaintiff,              )
                                  )
     v.                           )                       CV 620-044
                                  )
WARDEN CLINTON PERRY; LT.         )
JACKSON; LT. ROSS; COMMISSIONER )
TIMOTHY WARD,                     )
                                  )
          Defendants.             )
                             _________

                                         ORDER
                                         _________

       Plaintiff filed this case in the Southern District of Georgia even though the majority of

the named defendants are located in Macon County, Georgia, and the events in Plaintiff’s

complaint allegedly occurred in Macon County. (See doc. no. 1.) Because Macon County is

in the Middle District of Georgia, the proper venue is the Macon Division of the Middle

District of Georgia. 28 U.S.C. § 1391(b).

       In the interest of justice, instead of dismissing this action, the Court ORDERS it

TRANSFERRED to the Middle District of Georgia, Macon Division.                      28 U.S.C.

§ 1406(a). The Court also DIRECTS the Clerk to forward the file to that District.

       SO ORDERED this 6th day of May, 2020, at Augusta, Georgia.
